DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, 10, & 19 are objected to because of the following informalities:
Independent claims 1, 10, & 19 all recite "an ESP". The examiner respectfully requests this acronym be spelled out for the initial recitation so that subsequent uses can be referenced as "ESP", such as "an electric submersible pump (ESP)".
Claim 8, the phrase "the deep learning model is first deep learning model" appears to be a typo of "the deep learning model is a first deep learning model".
Claim 10, the phrase "program code stored in memory" appears to be a typo of "program code stored in the memory".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 7, 9, 19, & 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 2 & 7 recite "a motor" which is indefinite because it is unclear how or if this differs from the "a motor" already recited in parent claim 1. Consistent antecedent basis terminology should be used through any given claim set ("a" or "an" for the first recitation & "the" or "said" for subsequent references to the feature).

	Claim 9 recites "respective sensors are positioned in respective wellbores". First, it is unclear how or if the "respective sensors" differ from the "one or more sensors" already recited in parent claim 1. Similarly for the "respective wellbores" and the "wellbore" of claim 1.
	Second, it is unclear in light of the specification if this claim is intended to positively require a plurality of wellbores, or if "respective wellbores" should be interpreted to be commensurate with, say, "at least one wellbore". 

	Independent claim 19 is held as indefinite for several reasons. First "a motor" is recited twice in the claim. Second, the claim requires that the computer instructions "position[n] a motor of an ESP in a wellbore". This does not appear supported by the specification and perhaps is a grammatical artifact resulting form taking language from method claim 1. In other words, within the context of "program instructions", the physical act of "positioning a motor of an ESP in a wellbore" does not really make sense in light of the present specification.
	Finally, the claim appears to simultaneously require that the "deep learning model [is] running on a motor controller" as well as being run by the "processor" at the same time. In other words, the clause is nested under the preamble which recites "executable Claim 20 depends from claim 19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0241881 (Ige). The independent claims will be addressed first so that similar dependent claims may bee addressed together.

	Independent claim 1: Ige discloses a method comprising:
	positioning a motor ("motor 315") of an ESP (abstract) in a wellbore (fig 3);
	receiving measurement data ("one or more sensors 316 (e.g., temperature, pressure, current leakage, vibration, etc.)" - ¶ 53. "one or more sensors 816" - fig 7 & ¶ 104) from one or more sensors (ibid);
	determining, by a deep learning model (¶s 71-73 & 80; discussed in more detail below) running on a motor controller (figs 5, 8, 10; ¶s 3, 55, 69, 82) associated with the ESP (ibid), operating parameters (fig 10; ¶s 69-72, 76, 77, 80, 82, 131 & 132) or operating conditions (ibid) of the ESP based on the measurement data (ibid; and "Sensing of data, or reception or access to sensed data, may occur based at least in part on a model" - ¶ 132); and
	adjusting, by the motor controller, operation of the motor of the ESP based on the determined operating parameters or determined operating conditions (abstract; figs 8-13).
	The examiner acknowledges that Ige does not describe the model therein as a "deep learning model". However, the examiner asserts that the model can reasonably be described as such for the following reasons.'
	First and most importantly, Ige discloses that the model may be a "Hidden Markov model" decision tree (¶ 72) which the present specification expressly enumerates as being a type of "deep learning model" in ¶ 25 of the pre-grant publication (US 2021/0071509). In other words, the claim recites the broader genus of "deep learning model" and the prior art teaches the specific species of a "Markov model".
	Second, present dependent claim 3 recites that the "deep learning model is a neural network with more than two hidden layers". Ige teaches both a neural network (¶s 71, 73, & 80) as well as the model including multiple layers ("Information Layer 510", "ESP Layer 520"; and "Learning Layer 530" with the "Learning Layer 530" having several layers within it: fig 5).
	Ige also describes in ¶ 70 how learning algorithms can function in a variety of programs to achieve a desired operation, including (but not limited to) a supervised learning algorithm that generates a function that maps inputs to desired outputs, unsupervised learning algorithms that model a set of inputs, like clustering, a semi-supervised learning algorithm that combines both labeled & unlabeled examples to 

	Independent claim 10 is a system claim reciting computer implementation of program code commensurate with claim 1. Ige teaches this code as described for claim 1 above and respectfully not repeated again here. The system & method taught by Ige is implemented by a computer including a processor, memory, and program code on the memory (¶s 133, 149, 151, & 152. Claim 4).

Independent claim 19 is an apparatus claim reciting program code taught by Ige as described for claims 1 & 10 above.

	Claims 2 & 11: The method of claims 1 / 10, wherein the adjusting operation comprises adjusting a frequency setpoint of a motor ("a VSD unit with an ESP controller allows for variations in motor speed to pump optimal rates at variable frequencies, which can better manage power, heat, etc" - ¶ 24. ¶s 58, 59, 64, 91, 93. The examiner also notes that "monitoring frequency" - i.e. how frequently data is pulled - also reads on the claim as presently worded. Adjusting this "frequency setpoint" is taught in ¶s 131-132) to change fluid production in a geologic formation ("variations in motor speed to pump optimal rates at variable frequencies" - ¶ 24).

Claims 3, 12, & 20: The method / apparatus of claims 1 / 10 / 19, wherein the deep learning model is a neural network (¶s 71, 73, & 80) with more than two hidden layers ("Information Layer 510", "ESP Layer 520"; and "Learning Layer 530" with the "Learning Layer 530" having several layers within it: fig 5). Also the terms "deep learning" and "neural network" are discussed as inherently including multiple "hidden layers" in the present specification (¶ 26) as well as with respect to "Markov models" (¶ 25).

	Claims 4 & 13: The method of claims 1 / 10, wherein the determined operating conditions are first operating conditions (drawn to any plurality of the multitude of operating conditions discussed in ¶s 76, 82, 87, 88 etc, including temperature, pump curves, pressure, etc); the method further comprising determining, by the deep learning model running on the motor controller, second operating conditions associated with fluid production in a geologic formation based on input of the first operating conditions into the deep learning model (the model can predict future flow rate or production estimates based off measured data - ¶ 76 - as well as sand production - ¶ 86 - asphaltene formation - ¶ 88 - production phase changes - ¶ 107 - bubblepoint - ¶ 108).

	Claims 5 & 14: The method of claims 1 / 20, further comprising comparing the determined operating parameters or determined operating conditions to respective goal data and adjusting one or more weights of a branch of the deep learning model based on the comparison (This appears to be part-and-parcel with the "learning" part of learning algorithms, and within the scope of the customary practice of the learning algorithms disclosed in ¶s 71-73 & 80. Implementation to reach goal data & "expectation-maximization" is explicitly taught: ¶s 26, 73, 115).

	Claim 6: The method of claim 1, wherein receiving measurement data comprises receiving measurement data from a virtual sensor (output from "simulation component 120" with inputs from "entities 122 may include virtual representations of actual physical entities that are reconstructed for purposes of simulation" - ¶s 33, 35, & fig 1. Can also be drawn to any of the various model outputs that are exchanged back and forth between the various components: fig 4 across "interface 404", fig 5. Also "model simulation layer 180 may provide domain objects 182, act as a data source 184…" - ¶s 40, 41), the virtual sensor comprising output from a mathematical model ("virtual representations… reconstructed for purposes of simulation" - ¶ 33) which models multiphase fluid flow (multiphase fluid flow is a major component of the modeling: ¶s 27, 43, 81, 84, 107, 127).

	Claims 7 & 16: The method of claims 1 / 10, wherein the determined operating parameters indicate a frequency setpoint of a motor ("a VSD unit with an ESP controller allows for variations in motor speed to pump optimal rates at variable frequencies, which can better manage power, heat, etc" - ¶ 24. ¶s 58, 59, 64, 91, 93. The examiner also notes that "monitoring frequency" - i.e. how frequently data is pulled - also reads on the claim as presently worded. Adjusting this "frequency setpoint" is taught in ¶s 131-132).

	Claims 8 & 17: The method of claims 1 / 10, wherein the determined operating conditions are first operating conditions and the deep learning model is first deep learning model (Multiple modeling systems are run concurrently: ¶s 3, 37), the method further comprising receiving second operating conditions from a second deep learning model associated with another motor controller (one of the plurality of controllers 610 & its associated VSDs 601 is used as input for the next controller up in the hierarch: fig 6. Nested, hierarchal control is clearly shown in fig 6, and each of the individual elements in the chain, 601, 610, 620, & 630, may have their own internal models); and wherein determining, by the first deep learning model, the first operating conditions comprises inputting the second operating conditions into the first deep learning model (Multiple modeling systems are run concurrently: ¶s 3, 37. The output of models are used as inputs into other models: 422 & 405 inputs into 420: fig 4 & ¶ 66 & 69. "Control framework 410" is expressly taught as accepting inputs from models - fig 4 - and containing its own model: ¶s 76 & 77. Nested / inter-related models are also taught in ¶s 86, 110, 115, 117. Fig 10 teaches "method 1050" both taking information from, and feeding into "models 1070": ¶ 127. "Phase envelope 1074", "Sand model 1076", "ESP/Motor model 1078", and "economics model 1080" all feed into another set of "models 1070" - ¶ 127).

	Claim 9: The method of claim 1, wherein respective sensors are positioned in respective wellbores ("one or more sensors 316 (e.g., temperature, pressure, current leakage, vibration, etc.)" - ¶ 53. "one or more sensors 816" - fig 7 & ¶ 104. It is unclear if this claim actually requires two or more wellbores, as discussed in the 112(b) rejections above. The examiner notes that a set of distinct systems networked together is clearly shown in fig 6);
	wherein the respective sensors output respective measurement data (ibid); and 
	wherein determining the operating parameters or operating conditions for the ESP comprises inputting the respective measurement data into the deep learning model without normalization (no normalization is discussed in the reference).

	Claim 15: The system of claim 10, wherein the determined operating conditions indicate a future operating condition of the ESP (¶s 76, 77, 80-82, 133; ¶ 147 & fig 12).

	Claim 18: The system of claim 17, wherein the second operating conditions include a fluid flow rate (Flow rate is both predicted - ¶s 7, 116, 119, 120, 123, 126 - as well as an input for a subsequent model: ¶s 108, 123, 127, 129).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676